Citation Nr: 0809917	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  06-30 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran had active service from September 1942 to October 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which, in pertinent 
part, denied an increased disability evaluation for the 
veteran's bilateral hearing loss disability and a total 
rating for compensation purposes based on individual 
unemployability.  In February 2007, the veteran submitted a 
Motion to Advance on the Docket.  In March 2007, the Board 
granted the veteran's motion.  

In March 2007, the Board denied an increased evaluation for 
the veteran's bilateral ear hearing loss disability and 
remanded the issue of his entitlement to a total rating for 
compensation purposes based on individual unemployability to 
the RO for additional action.  In November 2007, the Board 
again remanded the veteran's claim to the RO for additional 
action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In his March 2008 Informal Hearing Presentation, the 
accredited representative advances that the RO failed to 
comply with the Board's November 2007 Remand instructions.  
Given this fact, the accredited representative requests that 
the veteran's claim for a total rating for compensation 
purposes based on individual unemployability be again 
remanded to the RO.  

In its November 2007 Remand instructions, the Board directed 
the RO to:  

1.  Inasmuch as the issues of entitlement 
to service connection for disabilities of 
the right shoulder and cervical spine and 
whether new and material evidence has 
been submitted to reopen the claim for 
service connection for right wrist 
disability are deemed to be "inextricably 
intertwined" with the issue of 
entitlement to a TDIU, the RO should take 
appropriate adjudicative action, and 
provide the appellant and representative, 
if any, notice of the determination and 
the right to appeal.  If a timely Notice 
of Disagreement is filed, the veteran and 
representative should be furnished with a 
Statement of the Case (SOC) and given 
time to respond thereto.  

The Board further noted that the veteran had submitted a 
claim for an increased evaluation for his bilateral ear 
hearing loss disability.  

The RO failed to subsequently adjudicate the issues of 
whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
right wrist trauma residuals; service connection for both a 
chronic cervical spine disorder and a chronic right shoulder 
disorder; and an increased evaluation for the veteran's 
bilateral hearing loss disability.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO's 
compliance with the Board's remand instructions is neither 
optional nor discretionary.  Stegall v. West, 11 Vet. App. 
268 (1998).  Further, the Court has directed that 
determinations as to entitlement to a total rating for 
compensation purposes based on individual unemployability 
under 38 C.F.R. § 4.16 (2007) require an accurate assessment 
of the industrial and functional impairment associated with 
all of the veteran's service-connected disabilities.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, this case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007); and the 
Court's decision in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008) are fully met.  

2.  Then adjudicate the issues of whether 
new and material evidence has been 
received to reopen the veteran's claim of 
entitlement to service connection for 
right wrist trauma residuals; service 
connection for both a chronic cervical 
spine disorder and a chronic right 
shoulder disorder; and an increased 
evaluation for the veteran's bilateral 
hearing loss disability.  The veteran 
should be informed in writing of the 
resulting decision and his associated 
appellate rights.  The issues are not on 
appeal unless there is a notice of 
disagreement and a substantive appeal as 
to each issue.  

3.  Then readjudicate the veteran's 
entitlement to a total rating for 
compensation purposes based on individual 
unemployability.  If the benefit sought 
on appeal remains denied, the veteran and 
his accredited representative should be 
issued a SSOC which addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

